                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

CLIFFORD DEVINE,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       CV 118-195
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Defendant.                        )
                                            _________

                                           ORDER
                                           _________

       Defendant moves to stay discovery pending resolution of its motion to dismiss.

(Doc. no. 35.) For the reasons set forth below, the Court GRANTS Defendant’s motion to

stay discovery. (Doc. no. 36.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”
Indeed, Defendant has moved for dismissal of the case in its entirety. (See doc. no. 35.) When

balancing the costs and burdens to the parties, the Court concludes discovery should be stayed

pending resolution of Defendant’s motion to dismiss. See Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1367 (11th Cir. 1997); Moore v. Potter, 141 F. App’x 803, 807-08 (11th Cir.

2005).

         Plaintiff argues Defendant’s motion to stay discovery should be denied because a stay

of discovery is only being used by Defendant to prevent access to information that would

defeat Defendant’s motion to dismiss. (Doc. no. 39, pp. 1-3.) Plaintiff also argues the merits

of the motion to dismiss, stating they have properly alleged assault or battery claims. (Id. at 3-

10.) Consideration of the merits of the motion to dismiss and whether discovery is necessary

for resolution of said motion is a matter entirely within the discretion of the presiding District

Judge. Other than arguing the merits of the motion to dismiss and that discovery would defeat

the motion, Plaintiff does not state any harm in staying discovery.

         Thus, the Court STAYS all discovery in this action pending resolution of Defendant’s

motions to dismiss. Should any portion of the case remain after resolution of the motion, the

parties shall confer and submit a Rule 26(f) Report, with proposed case deadlines, within seven

days of the presiding District Judge’s ruling.

         SO ORDERED this 14th day of February, 2020, at Augusta, Georgia.




                                                 2
